Per Curiam.
' On February 4, 1935, the respondent was duly convicted in the District Court of the United States for the Southern District of New York of the embezzlement of certain moneys as a committee for an incompetent war veteran in violation of sections 556 and 716 of title 38 of the United States Code. Said crimes are felonies. Pursuant to subdivision 3 of section 88 and section 477 of the Judiciary Law (Cons. Laws, ch. 30), therefore, he must be disbarred.
Martin, P. J., Townley, Glennon, Cohn and Callahan, JJ., concur.
Respondent disbarred.